Citation Nr: 1810531	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-25 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for any acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for jungle jot and/or foot fungus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to May 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which confirmed and continued the previous denial of service connection for jungle rot/foot fungus and denied service connection for PTSD.  The Veteran disagreed with these decisions.  See October 2012 notice of disagreement.

Procedurally, the Board notes the Veteran's claim for service connection for jungle rot/foot fungus was initially denied in August 2006.  The Veteran did not appeal the decision or submit new and material evidence within a year of that decision.  Therefore, the August 2006 decision became final.  38 U.S.C. §7105 (2012); 38 C.F.R. § 3.104, 3.156(b) (2017).  Notably, at the time of the August 2006 rating decision, the Veteran's service treatment records were not available for review.   

Thereafter, the Veteran filed a claim in September 2010 for entitlement to service connection for a foot condition called jungle rot (foot fungus).  As noted above, the January 2012 rating decision found that new and material evidence had not been submitted to reopen the claim.  However, the rating decision reflects that the Veteran's service treatment records were associated with the claims file and reviewed by the RO in conjunction with that decision.  

Governing regulation provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section, which concerns the need to have new and material evidence to reopen the claim under normal circumstances.  See 38 C.F.R. § 3.156(c).  As these additional service treatment records are "relevant" to the issue on appeal, the claim for service connection for a jungle rot/foot fungus must be reconsidered, on a de novo basis, without the need to address whether there is new and material evidence to reopen the low back disorder claim.  Id.

Also, the Veteran testified at a hearing before a Decision Review Officer (DRO) in October 2016 and testified again before the undersigned Veterans Law Judge in November 2017.  The transcripts of the hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the November 2017 Board hearing, the Veteran testified to his suffering from and ongoing treatment for PTSD.  In fact, his VA treatment records reflect a diagnosis of PTSD.  Additionally, VA treatment records reflect diagnoses of personality disorder as well as mood disorder.  While indicating it was very difficult to discuss, the Veteran, briefly, testified to in-service stressors he experienced.   In particular, he testified that he got "choked out" in boot camp and fell to the floor.  Additionally, he indicated that seeing people die is a stressor in itself.  

In light of the Veteran's acquired psychiatric disorder diagnoses, including PTSD, along with his testimony regarding in-service stressors, the Board finds a medical opinion by an appropriate provider is needed to resolve the claim for service connection an acquired psychiatric disorder, to include PTSD. 38 U.S.C. § 5103A (2017); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83   (2017).   

Secondly, pertaining to the Veteran's claim for service connection for jungle rot/foot fungus, the Veteran maintains he received jungle rot in his feet while in-service.  Specifically, at the November 2017 Board hearing, he testified that, while in-service, his foot went down into a benjo ditch, which he described as little concrete slabs, and from that day forward, he has suffered from jungle rot in his feet.  He indicated he had been treating the condition for years and while some medication would subdue the fungus, it ultimately would come back.  

The record reflects a VA treatment record dated October 2005 which diagnosed the Veteran with tinea pedis, a foot fungus, which was treated with a trial of Lamisil.  Consistent with that diagnosis and treatment, the Veteran testified before the DRO in October 2016 that he had received Lamisil as a treatment for his jungle rot.  

In light of the fact the record includes a diagnosis of tinea pedis, coupled with the Veteran's testimony regarding his reoccurring jungle rot in his feet following service, the Board finds a medical examination to determine whether there is a causal connection between the Veteran's diagnosed tinea pedis and his service is necessary prior to adjudicating this claim.   Id.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following completion of the above, make arrangements for the Veteran to be afforded appropriate VA examinations.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiners are asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorders, to include PTSD, personality disorder and mood disorder, had onset during active service, was directly caused by his active service, or is otherwise related thereto.

	b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinea pedis, or any other diagnosed foot fungus disorder, had onset during active service, was directly caused by his service, or is otherwise related thereto.

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, the AOJ should re-adjudicate the claims.  If any of the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




